department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number se t eo ra t3 tax_exempt_and_government_entities_division number release date date date uil employer_identification_number egend i o c s m i m m t i i n u w u o n u n u o l i y dear we have considered the ruling_request dated date as amended by subsequent correspondence regarding the early termination of a under sec_507 sec_4941 and sec_1001 of the internal_revenue_code the code’ b and c established a on d of the code b and c serve as trustees of a and d served as independent special trustee according to the trust agreement b and c funded a with stock on and no subsequent additions have been made to a as a charitable_remainder_unitrust under section shares of e common c resigned as independent special trustee effective as of march agreement provides among other things if an independent special trustee resigns at a time when one is required by the trust the remaining trustees are required to appoint a successor independent special trustee the trust agreement requires an independent special trustee to be appointed for the following situations the trust whenever the trust holds any asset that does not have an objectively and readily_ascertainable_fair_market_value the independent special trustee shall take title to have investment over for and complete all valuations with respect to such trust assets and whenever the trust acquires an annuity_contract of any type the independent special trustee shall exercise any discretion provided to the trust as the owner of such annuity_contract if an independent special trustee resigns as did d the trust agreement does not require the appointment of a successor independent special trustee unless and until the two situations described above require an independent special trustee to be appointed it is represented that at present all trust assets have objective and readily ascertainable fair market values and the trust does not have any interest in any annuity_contract accordingly no successor independent special trustee is serving in place of d and b and c serve as a's only trustees the trust agreement provides that the trust term commenced with the date on which b and c funded the trust and will continue for the lifetimes of b and c or for a maximum term of twenty years from the date the trust was first funded whichever period is shorter the trust agreement further provides that during the trust term the trustees are required to distribute to the recipients in each taxable_year of the trust an amount the distribution amount equal to the smallest of i trust income for such year and ii ten percent of the net fair_market_value of the assets of the trust generally valued as of the first business_day of such year the fixed percentage amount the distribution amount for each taxable_year is to be paid in equal quarterly installments at the end of each quarter for such year the recipients are b and c in equal proportions during their joint lifetimes and thereafter the survivor of them the trustees also are required to distribute to the recipients a deficiency payable consisting of any trust income for a taxable_year in excess of the fixed percentage amount for such year to the extent the aggregate of all amounts distributed to the recipients in the trust's prior taxable years was less than the aggregate of the fixed percentage amounts for such prior taxable years upon the expiration of the trust term the trust agreement provides that the trustees shall distribute the principal of the trust and any trust income other than income due to the recipients the charitable remainder’ to one or more charitable_remainder beneficiaries each of which must be a qualified_organization described in sec_170 sec_2055 and sec_2522 of the code however the trust agreement grants b and c the right by a written instrument delivered to the trustees to modify or eliminate the interests of any contingent charitable_remainder beneficiary designated by the trust agreement or an earlier written instrument and to add or substitute other qualified organizations as charitable_remainder beneficiaries subject_to a limited exception set forth in the trust agreement the trust agreement provides that the trust is governed by the laws of the state of f notwithstanding the residence in another jurisdiction of b and c or of any of the persons who may have an interest in the trust pursuant to a written instrument designating sole remainder beneficiary effective as of march g is recognized as exempt from federal_income_tax under sec_501 of the code is classified as other than a private_foundation under sec_509 and is an organization described in sec_170 sec_2055 and sec_2522 of the code b and c designated g as sole charitable_remainder beneficiary of the trust _ b c and g have agreed to an pursuant to a written_agreement effective as of march early termination of the trust and that such early termination would be in each of their best interests you state that the agreement authorizes the trustees to terminate the trust upon receipt of this ruling from the internal_revenue_service the service upon such termination you state the trustees will distribute to g the actuarial value of its interest in the trust and will distribute to b and c in equal shares the actuarial value of their interests in the trust in your initial ruling_request you stated that the actuarial values of the parties’ interest in the trust will be determined using the discount rate in effect on the date of the termination under sec_7520 of the code and using the methodology under sec_1_664-4 of the regulations for valuing interests in charitable_remainder trusts and c’s date of birth is november b’s date of birth is october that they are not aware of any physical condition that would decrease their life expectancies in a letter dated date amending their ruling_request b and c submitted a statement from their respective physicians confirming that they had examined b and c and that there was no indication that b_ or c’s life expectancies were less than would otherwise be expected for a man or woman of their ages and both state also in the letter dated date b and c agree to calculate the actuarial value of their interests in a upon termination under the methodology provided by this office as follows the actuarial value of g b and c’s interests in the trust upon termination will be determined using the discount rate in effect on the date of termination under sec_7520 and using the methodology under sec_1_664-4 for valuing interests in charitable_remainder trusts in all respects except that for purposes of the calculation of the value of b and c’s unitrust_interest in the trust will be reduced from as provided in the trust agreement to the discount rate in effect on the date of termination under sec_7520 rulings requested a through its trustees has requested the following rulings early termination of a and distribution of the trust’s assets to b c and g will not result in a termination_tax under sec_507 of the code early termination of a will not constitute self-dealing under sec_4941 of the code law sec_507 of the code imposes a tax on a private_foundation under certain circumstances sec_664 of the code exempts from income_tax charitable_remainder unitrusts which it defines as those from which a fixed percentage of the net fair_market_value of its assets is paid to at least one person not an organization described in sec_170 for a term of years after which the remainder_interest is transferred to an organization described in sec_170 sec_4941 of the code imposes an excise_tax on disqualified persons for each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code imposes an excise_tax on a foundation_manager for each act of self-dealing between a foundation_manager and a private_foundation when the foundation_manager knowingly participates in such act sec_4941 of the code defines self-dealing as including any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person or e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides that for purposes of this subchapter the term disqualified_person means with respect to a private_foundation a person who is--- a a substantial_contributor to the foundation b a foundation_manager within the meaning of section b sec_4946 of the code provides that for purposes of paragraph the term substantial contributor’ means a person who is described in sec_507 sec_4946 of the code provides that for purposes of this subchapter the term foundation_manager means with respect to any private_foundation an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_4947 of the code provides in pertinent part that in the case of a_trust which id not exempt from tax under sec_501 not all of the unexpired interests of which are devoted to charitable purposes and which has amounts in trust for which a charitable deduction was allowed sec_507 and sec_4941 apply as if such trust were a private_foundation sec_4947 of the code provides that sec_4947 shall not apply with respect to any amounts payable under the terms of such trust to non-charitable beneficiaries sec_53_4947-1 of the foundation and similar excise_taxes regulations provides in essence that payments of income by a charitable_remainder_unitrust to its individual income beneficiaries do not result in any_tax on self-dealing under sec_4947 sec_1_7520-3 of the federal_income_tax regulations the regulations provides that the standard annuity life_estate or remainder factor may not be used to value a restricted beneficial_interest however a special factor may be used to value a restricted beneficial_interest in some circumstances sec_1_7520-3 of the regulations provides that the standard factor for an ordinary remainder_interest represents the present worth of the right to receive dollar_figure at the end of a defined period sec_1_7520-3 of the regulations provides that the standard factor for an ordinary life_estate interest represents the right to receive the use of dollar_figure for a defined period analysis a is a split-interest trust described in sec_4947 of the code and by being described in sec_4947 a is subject_to the provisions of sec_507 and sec_4941 of the code as if it were a private_foundation the income beneficiaries b and c are disqualified persons with respect to a within the meaning of sec_4946 by virtue of being settlors of a in this case the charitable_remainder beneficiary is a public charity so for purposes of sec_4941 and sec_4946 the income beneficiaries are not disqualified persons with respect to the charitable_remainder beneficiary sec_4941 applies to certain transactions between private_foundations and disqualified persons by early termination a will distribute lump sums to the income beneficiaries b and c and charitable remainderman equal to the actuarial value of their interests in a taking into account the net-income provisions of the trust and the distributions are also treated as a constructive_sale or exchange between b and c and the charitable remainderman see revrul_69_486 generally payments to the income beneficiaries b and c from a would constitute self-dealing however because the distribution to the income beneficiaries equals the actuarial value of the income_interest taking into account the net-income provisions of the trust the exception to self- dealing provided by sec_53_4947-1 of the regulations applies and the distribution will not be an act of self-dealing furthermore because the charitable remainderman is a public charity sec_4941 does not apply to the transaction between b and c and the charitable remainderman the appropriate calculation of the actuarial value of the income_interest of b and c taking into account the net-income provisions of the trust requires the use of a reasonable method for the calculation which does not inappropriately inflate the income beneficiary’s interest to the detriment of the charitable remainderman one reasonable method to calculate the actuarial value of the income and remainder interests is the following the computation of the remainder_interest is found using a special factor as indicated in sec_1_7520-3 of the regulations the special remainder factor is found by using the methodology stated in sec_1_664-4 for computing the factor for a remainder_interest in a unitrust with the following modification where sec_1_664-4 of the regulations provides an assumption that the trust’s stated payout percentage is to be paid out each year instead the assumed payout shall be that of a fixed percentage which is equal to the lesser_of the trust's stated payout percentage or the sec_7520 rate for the month of termination the special factor for the non-charitable payout interest i sec_1 minus the special remainder factor based on this methodology the calculation of b and c’s income_interest in a may be demonstrated as follows _ years and months remain of the initial trust term of as of february years the sec_7520 rate for date i sec_4 percent the trust's stated payout percentage is percent the lesser_of these two rates i sec_4 percent the ages at nearest birthday of the payout recipients in date are and based on table 90cm interest pincite percent an unadjusted payout rate of percent and quarterly payments made at the end quarter the present_value of the remainder_interest in the unitrust which falls in years and months hence or at the earlier of the death of the last to die of persons age sec_48 and sec_52 is dollar_figure652 for each dollar_figure dollar_figure of the trust estate the present_value of the payout interest in the same unitrust payable for the shorter of years and months or until the prior death of the last to die of two persons is dollar_figure dollar_figure minus dollar_figure652 or dollar_figure348 for each dollar_figure dollar_figure of the trust estate in this case the income beneficiaries are not expected to receive more than they would during the full term of the trust under the above-described methodology for valuing their interest in a charitable_remainder_trust with a net_income make-up feature further state law provides for early termination under the facts presented in addition b and c’s personal physicians have conducted physical examinations and have stated under penalties of perjury that they find no medical conditions expected to result in a shorter-than-average longevity and b and c have signed similar statements furthermore because the effect of the transaction is to vest the income_interest and remainder_interest section the reamainder beneficiaries the trust no longer will be a split-interest trust and a will no longer apply and sec_507 will not apply conclusions therefore we rule that the proposed termination of a will not be subject_to a termination_tax under sec_507 of the code early termination of a will not constitute self-dealing under sec_4941 of the code using the methodology described on the prior page for the date of termination we acknowledge receipt of the letter of your authorized representative withdrawing your ruling_request regarding sec_1001 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely manager exempt_organizations technical group enclosure notice cc
